Citation Nr: 9929878	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  95-02 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for aches in all 
joints.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD) with major depression.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for fatigue with 
shortness of breath and an abnormal heart rate.

5.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from November 1990 to May 
1991 and from January 18 to June 30, 1992.

This appeal arose from a June 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for the requested disabilities.  In April 1995, 
the RO issued a rating action which denied entitlement to a 
permanent and total disability rating for pension purposes.  
In September 1996, this case was remanded by the Board of 
Veterans' Appeals (Board) for further development.  In 
January 1998, a decision was rendered which continued to deny 
the benefits sought.

The veteran has claimed that she has been treated for her 
claimed disorders by the Birmingham VA Medical Center since 
1992.  The last records are from the Tuscaloosa VA Medical 
Center and are from 1994.  Despite her assertions of current 
treatment, the records have not been obtained by the RO.

According to Bell v. Derwinski, 2 Vet. App. 611 (1992), when 
documents proffered by the appellant are in the control of 
the Secretary (e.g., documents generated by VA) and could 
reasonably be expected to be part of the record before the 
Secretary and the Board, such documents are before the 
Secretary and the Board and should be included in the record.  
If such material could be determinative of the claims and was 
not considered, the case should be remanded.  In other words, 
material that is constructively before the Secretary and the 
Board, should actually be part of the record before the 
Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Birmingham 
VA Medical Center and request that they 
provide copies of all the veteran's 
outpatient treatment records developed 
between 1992 and the present.

2.  The RO should contact the Tuscaloosa 
VA Medical Center and request that they 
provide copies of the veteran's 
outpatient treatment records developed 
between January 1995 and the present.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












